UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-4606



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CLIFTON LEE JORDAN,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-99-795)


Submitted:   October 3, 2001              Decided:   November 20, 2001


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Parks N. Small, Federal Public Defender, Columbia, South Carolina,
for Appellant. Scott N. Schools, United States Attorney, Rosemary
Parham, Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     A jury convicted Clifton Lee Jordan of one count of being a

felon in possession of a firearm.     On appeal, Jordan contends that

loss of a tape recording of a custodial statement he made at the

police station requires a new trial because there can be no de novo

appellate review of the record.       We have reviewed the record and

find that Jordan has not “demonstrate[d] that the missing portion

of the transcript specifically prejudices his appeal.”         United

States v. Gillis, 773 F.2d 549, 554 (4th Cir. 1985) (alteration

added).   Accordingly, we affirm the conviction and sentence.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                  2